DETAILED ACTION
	This is a non-final Office action in reply to the Response to Election/Restriction Requirement filed 11/02/2021 for the application filed 02/06/2020. Claims 1-22 are pending:
Claim 16 has been withdrawn without traverse in the reply filed 11/02/2021.
Claims 19-22 have been withdrawn as they pertain to non-elected species in the reply filed 11/02/2021
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2016 222 558.8, filed on 10/04/2017.
Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Furthermore, Claims 19-22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) 
as being drawn to a nonelected species, A2-A5. As stated in the previous Office action, the monomer of the filling material can be formed into a polymer, and applicant elected species A1, caprolactam as the monomer. Claims 19-22 are drawn to the non-elected species of monomers water-soluble gelatin, propene, cyclic PBT or CBT, and laurolactam. Since applicant has not elected these species, Claims 19-22 are withdrawn as they read on species A2-A5, but not the elected species A1.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0006, “The functional the internal space is in this context”, it is not understood what is meant by this phrase. 
Paragraph 0012, “This fella may fulfill…” should read “This filler may fulfill…”.
Paragraph 0012, “the pillar may be...” should read “the filler may be…”. 
Paragraph 0042, “polymer 25” should read “polymer 24”.
Appropriate correction is required.
Claim Objections
Claims 1, 6, and 18 are objected to because of the following informalities:  
The two printing heads (32 and 32’), only 32 is represented in the drawings. Please correct references mentioned in the claim.
The two components for the filling material (22a and 22b), neither of which are represented in the drawings. Please correct references mentioned in the claim.
Claim 2 is objected to because of the following informalities:  
Line 2: “defines a negatives shape of an object structure” should read “defines a negative shape of an object structure”. 
Claim 9 is objected to because of the following informalities:  
Line 4: “after the polymerization (130) of the monomer (23)” should read “after polymerizing (130) the monomer (23)”. 
Claim 10 is objected to because of the following informalities:  
Line 2: “polymerizes to form a polymer (24)” should read “polymerizes to form the polymer (24)”. 
Appropriate correction is required.

Claim Interpretation
Claim 3 includes the limitations “one solid filler” wherein the specification recites “the filler may be a recycled material, the use of which reduces the material costs of the object produced and may also, for example, be a material which gives the object a weight required for its use (See Paragraph [0012] of Application). Therefore, specification defines the filler may be a recycled material, the use of which reduces the material costs of the object produced and may also, for example, be a material which gives the object a weight required for its use as corresponding structure for the claimed placeholder of “one solid filler”.
Claim 4 includes the limitations “a reinforcing substance” wherein the specification recites “a reinforcing substance, particularly in the form of fibers” (See Paragraph [0013] of Application). Therefore, specification defines a reinforcing substance, particularly in the form of fibers as corresponding structure for the claimed placeholder of “a reinforcing substance”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-15, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “paste-like monomer” in the 5th line. The specification does not provide a clear description or definition for the scope of the term “paste-like monomer”, making such claims indefinite as one of ordinary skill in the art cannot properly define an extent for the scope of a “paste-like monomer” as to whether the monomer is actually pasty or not. Claims 2-4, 6-15, and 17-18 are also rejected due to their dependency on Claim 1.
The term "defines a negatives shape" in Claim 2 is a relative term which renders the claim indefinite.  The term "negative shape" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor because it is unclear which claim it is supposed to be dependent on (Claim 5 was cancelled). For the sake of compact prosecution, Claims 6 and 18 are interpreted as depending on Claim 1.
Claims 6 and 18 recite “a cross-sectional area which is greater by a factor of at least 2 or 5 than an outlet opening (31a)”, while the claim fails to define that the cross sectional area of an outlet opening (32) is greater than what aspect of an outlet opening (31a) (size, area, length, …), making the claim vague/indefinite. Further, the claim fails to define that by claiming “factor of at least 2 or 5”, does it mean 2 or 5 times greater or means 2 or 5 units higher.
The term "form-fit connection9 is a relative term which renders the claim indefinite.  The term "form-fit connection" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "materially the same" in Claim 10 is a relative term which renders the claim indefinite.  The term "materially the same" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 13 recites “aid of a carrier structure” in the 2nd line. The specification does not provide a clear description or definition for the scope of the term “aid of a carrier structure”, making such claims indefinite as one of ordinary skill in the art cannot properly define an extent for the scope of the “aid of a carrier structure”. 
Claim 17 recites the limitation "in the form of fibers" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Danforth et al. (US 5997795 A, submitted by applicant in IDS dated 5/16/2019), hereinafter Danforth, in view of Te Bun et al. (US 20150147421 A1, submitted by applicant in IDS dated 5/16/2019), hereinafter Bun.
Regarding Claim 1, Danforth discloses a method for producing a three-dimensional object (layered manufacturing technique to form bandgap structures Column 5 Lines 26-40, Figure 2) the method comprising the following steps: manufacturing a printed structure, which defines an internal space, by 3D printing from a printing material (to form a mold from which the structure may be formed Column 16 Lines 31-39); introducing a filling material, which comprises at least one liquid or paste-like monomer, into the internal space (a slurry Column 17, Lines 3-8 and slurry incorporates a monomer and activating agent Column 20, Line 3-7) and; polymerizing the monomer to form a polymer (monomer cross links and form a 3D network Column 20, Lines 3-9, monomer cross link to form a polymerized solid Column 22 Lines 31-36). Danforth further discloses wherein the printing material is composed with a first 3D printing head to form the printed structure (dispensing head 14 of fusion deposition apparatus Column 9 Lines 37-67, Figure 3) and which respectively contain two components of the filling material Column 20, Line 3-7) Danforth is silent in disclosing the filling material is introduced into the internal space by two printing heads, which respectively contain two components of the filling material.


    PNG
    media_image1.png
    621
    1120
    media_image1.png
    Greyscale

In the analogous art, Bun teaches a method and apparatus for fabricating three dimensional models and, more specifically, by fabrication of three dimensional models by deposition of successive layers comprising a build or model material and a Support or sacrificial material where, for each layer, the Support or sacrificial material is generally first deposited by a drop-on-demand dispensing head and the build or model material is then generally deposited, by a high deposition rate device ([0009]). Bun discloses the filling material is introduced into the internal space by two printing heads, which respectively contain two components of the filling material (head 22 may be replaced by two rapid deposition heads 22’ and 22” [0121] Figure 3). Bun teaches the advantages of two print heads include to ensure the path traveled by the material deposition device can be controlled to travel along the shortest overall travel path in order to deposit the desired material on the preceding layer 38 in the most efficient manner, leading to a more efficient printing process ([0123]). The teachings of Bun and the Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Danforth such that the filling material is introduced into the internal space by two printing heads, which respectively contain two components of the filling material, as the device of Danforth in order to ensure the path traveled by the material deposition device can be controlled to travel along the shortest overall travel path in order to deposit the desired material on the preceding layer 38 in the most efficient manner, leading to a more efficient printing process ([0123]).
Regarding Claim 2, Danforth in view of Bun disclose all of the limitations as set forth above in the rejection of Claim 1. Danforth further discloses that the internal space defines a negatives shape of an object structure to be produced from the polymer, or a part of the object structure (latticework phase of the structure which serves as a mold for material deposited Column 16 Lines 30-62). Danforth discloses the advantages of such an internal space include enabling the formation of undercuts in the structure which otherwise would be unsupported, and provides a greater degree of structural integrity during and after the fabrication process (Column 16 Lines 53-56).
Regarding Claim 3, Danforth in view of Bun disclose all of the limitations as set forth above in the rejection of Claim 1. Danforth further discloses the filling material contains at least one solid filler (slurry has solid particulate materials Column 17 Lines 41-55). Danforth teaches the advantages of the solid filler include the combination of solid particulates with the other components of the system, produces a sufficiently low viscosity to be cast into and fill the mold (Column 17 Lines 48-51).
Regarding Claim 4, Danforth in view of Bun disclose all of the limitations as set forth above in the rejection of Claim 1. Danforth further discloses the solid filler is a reinforcing substance (particulate Column 17 Lines 51-67). Danforth teaches the advantages of the solid filler include the combination of solid particulates with the other components of the system, produces a sufficiently low viscosity to be cast into and fill the mold (Column 17 Lines 48-51).
Regarding Claim 6, Danforth in view of Bun disclose all of the limitations as set forth above in the rejection of Claim 1. Danforth is silent in disclosing an outlet opening of each of the two printing heads for the filling material has a cross-sectional area which is greater by a factor of at least 2 than an outlet opening of the first printing head for the printing material.
Bun teaches an outlet opening of each of the two printing heads for the filling material (right most head 22 Figure 8, [0082]) has a cross-sectional area which is greater by a factor of at least 2 than an outlet opening of the first printing head for the printing material (left most head 22 Figure 8). Bun teaches the advantage of the dispensing outlet dimensions are to facilitate deposition of a substantially uniform layer of the high deposition material as part of the layer being fabricated ([0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Danforth such that an outlet opening of each of the two printing heads for the filling material has a cross-sectional area which is greater by a factor of at least 2 than an outlet opening of the first printing head for the printing material, as the device of Danforth in order to facilitate deposition of a substantially uniform layer of the high deposition material as part of the layer being fabricated ([0014]).


    PNG
    media_image2.png
    747
    691
    media_image2.png
    Greyscale

Regarding Claim 7, Danforth in view of Bun disclose all of the limitations as set forth above in the rejection of Claim 1. Danforth further discloses the printing material is a water-soluble material (deposited flowable material through printing deposition method is water soluble (Column 16 Lines 30-56). Danforth teaches the advantages of such a printing material include ensuring the photonic bandgap structure may be formed from a desired composition, leading to a more desired final product (Column 16 Lines 35-40).
Regarding Claim 8, Danforth in view of Bun disclose all of the limitations as set forth above in the rejection of Claim 1. Danforth further discloses that the printed structure is removed from the object after the polymerization of the monomer (outer mold is removed from casted slurry with printed object Colum 17 Lines 3-9
Regarding Claim 12, Danforth in view of Bun disclose all of the limitations as set forth above in the rejection of Claim 1. Danforth further the internal space is connected during the polymerization of the monomer to a pressurized source of the filling material (casting is performed at atmospheric pressure under a vacuum or positive pressure Column 19 Lines 51-62). Danforth teaches the advantages of such a pressurized source to facilitate the infiltration of the slurry throughout the mold cavities, leading to a more desired final product (Column 19 Lines 51-62).
Regarding Claim 17, Danforth in view of Bun disclose all of the limitations as set forth above in the rejection of Claim 3. Danforth further discloses the solid filler is a reinforcing substance (particulate materials for slurry may be in the form of continuous fibers (Column 17 Lines 51-67). Danforth teaches the advantages of the solid filler include the combination of solid particulates with the other components of the system, produces a sufficiently low viscosity to be cast into and fill the mold (Column 17 Lines 48-51).
Regarding Claim 18, Danforth in view of Bun disclose all of the limitations as set forth above in the rejection of Claim 1. Danforth is silent in disclosing an outlet opening of each of the two printing heads for the filling material has a cross-sectional area which is greater by a factor of at least 5 than an outlet opening of the first printing head for the printing material.
Bun further teaches an outlet opening of each of the two printing heads for the filling material (right most head 22 Figure 8-9, [0082]) has a cross-sectional area which is greater by a factor of at least 5 than an outlet opening of the first printing head for the printing material (left most head 22 Figure 8-9). Bun shows in Figure 9 a head opening that is certainly greater than 2 times the opening area of 
the other head, there must exist a section of that piston which is at least 5 times greater than the opening area of the left head based on the relatively small dimensions of the left head. Thus, Bun teaches the print head as claimed in Claim 18, characterized in that an outlet opening of each of the two printing heads for the filling material has a cross-sectional area which is greater by a factor of at least 5 [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Danforth such that an outlet opening of each of the two printing heads for the filling material has a cross-sectional area which is greater by a factor of at least 5 than an outlet opening of the first printing head for the printing material, as the device of Danforth in order to facilitate deposition of a substantially uniform layer of the high deposition material as part of the layer being fabricated ([0014]).



    PNG
    media_image3.png
    749
    692
    media_image3.png
    Greyscale

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Danforth (US 5997795), in view of Bun (US 20150147421) as applied to Claim 1 above, and further in view of Lombardi et al. (US 2002053758 A1 submitted by applicant in IDS dated 5/16/2019), hereinafter Lombardi.
Regarding Claim 9, Danforth in view of Bun disclose all of the limitations as set forth above in the rejection of Claim 1. Danforth in view of Bun are deficient in disclosing that the filling material is brought into engagement with indentations of the printed structure, so that a form-fit connection with the indentations is formed after the polymerization of the monomer.
In the analogous art, Lombardi discloses an additive manufacturing method for forming a layer 
of desired shape, liquid resin, solidification steps, and water soluble monomers used in the solidification process (Abstract). Lombardi disclose the filling material is brought into engagement with indentations of the printed structure (cavity 92 in molded printed material Step 9 [0023]), so that a form-fit connection with the indentations is formed after the polymerization of the monomer (part material 100 fits into cavity [0024] Step 10). Lombardi teaches the advantages of such a cavity include allowing the print material to be hardened or cure within the cavity, allowing for a more well-defined shape of the then hardened or cured object ([0023]). The teachings of Lombardi and the claimed invention would be considered analogous because both ascertain to an additive manufacturing method for forming a layer 
of desired shape, liquid resin, solidification steps, and water soluble monomers used in the solidification process (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Danforth in view of Bun such that the filling material is brought into engagement with indentations of the printed structure, so that a form-fit connection with the indentations is formed after the polymerization of the monomer, as the device of Danforth in view of Bun in order to allow the print material to be hardened or cure within the cavity, allowing for a more well-defined shape of the then hardened or cured object ([0023]
Regarding Claim 11, Danforth in view of Bun disclose all of the limitations as set forth above in the rejection of Claim 1. Danforth in view of Bun are deficient in disclosing that further printing material is applied by 3D printing after the introduction of the filling material.
Lombardi discloses further printing material is applied by 3D printing after the introduction of 
the filling material (part material is added after the mold material from Step 9 to Step 10). Lombardi teaches the advantages of such a cavity include allowing the print material to be hardened or cure within the cavity, allowing for a more well-defined shape of the then hardened or cured object ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Danforth in view of Bun such that further printing material is applied by 3D printing after the introduction of the filling material, as the device of Danforth in view of Bun in order to allow the print material to be hardened or cure within the cavity, allowing for a more well-defined shape of the then hardened or cured object ([0023]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Danforth (US 5997795), in view of Bun (US 20150147421) as applied to Claim 1 above, and further in view of Okamoto (US 2015273763 A1 submitted by applicant in IDS dated 5/16/2019).
Regarding Claim 10, Danforth in view of Bun disclose all of the limitations as set forth above in the rejection of Claim 1. Danforth in view of Bun are deficient in disclosing that the monomer polymerizes to form a polymer that is materially the same as the printing material.
In the analogous art, Okamoto teaches a three-dimensional formation apparatus includes a 
head unit which can discharge liquid in a first-direction and a control-unit which controls the head-unit, in a similar additive manufacturing method using layer deposition (Abstract). Okamoto discloses that the monomer polymerizes to form a polymer that is materially the same as the printing material (monomer [0033-0036] used as printing material in steps S600-S800 [0054-0058]). Okamoto teaches the advantages of such a monomer include so that a viscosity of the curable liquid is set as a low viscosity to [0033]). The teachings of Okamoto and the claimed invention would be considered analogous because both ascertain to a three-dimensional formation apparatus includes a head unit which can discharge liquid in a first-direction and a control-unit which controls the head-unit, in a similar additive manufacturing method using layer deposition (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Danforth in view of Bun such that the monomer polymerizes to form a polymer that is materially the same as the printing material, as the device of Danforth in view of Bun so that a viscosity of the curable liquid is set as a low viscosity to be discharged dropwise from the head unit 50, allowing for a more efficient printing process ([0033]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Danforth (US 5997795), in view of Bun (US 20150147421) as applied to Claim 1 above, and further in view of Kloke (US 20170319358 A1).
Regarding Claim 13, Danforth in view of Bun disclose all of the limitations as set forth above in the rejection of Claim 1. Danforth in view of Bun are deficient in disclosing that the printed structure is constructed with the aid of a carrier structure which does not belong to the object and can be separated from the object.
Kloke teaches a method for producing a three-dimensional object, wherein polymerized 
structures are produced in layers (Abstract). Kloke discloses the printed structure is constructed with the aid of a carrier structure (carrier structure or plate [0045] 23 and 24 in Figure 3) which does not belong to the object and can be separated from the object (does not belong to object 19 Figure 3). Kloke teaches the advantages of such a carrier structure is advisable where the produced three-dimensional multi-cell object is not to be investigated later in the reaction vessel itself , but is to be removed from the reaction vessel ([0045]). Additionally, removing the carrier structure would be obvious to one of Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Danforth in view of Bun such that the printed structure is constructed with the aid of a carrier structure which does not belong to the object and can be separated from the object, as the device of Danforth in view of Bun to obtain a tangible product, not stuck to the vessel, to then prepare for desired use in other capacities ([0033] and above explanations).

    PNG
    media_image4.png
    556
    581
    media_image4.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Danforth (US 5997795), in view of Bun (US 20150147421) as applied to Claim 1 above, and further in view of Wicker et al. (US 2013170171 A1 submitted by applicant in IDS dated 5/16/2019), hereinafter Wicker.
Regarding Claim 14, Danforth in view of Bun disclose all of the limitations as set forth above in the rejection of Claim 1. Danforth in view of Bun are deficient in disclosing that the internal space encloses an insert to be embedded in the object.
In the analogous art, Wicker teaches a method for making a three-dimensional component through similar steps of additive manufacturing like layer deposition with cavities (Abstract). Wicker discloses the internal space encloses an insert to be embedded in the object (components deposited on layer of substrate material, inserted into their respective cavities [0034]). Wicker teaches the advantages of such an insert include that the conductive inks were printed directly on the conformal substrate without the need for interconnection cavities, driving down associated costs with such a cavity ([0034]). The teachings of Wicker and the claimed invention would be considered analogous because both ascertain to a method for making a three-dimensional component through similar steps of additive manufacturing like layer deposition with cavities (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Danforth in view of Bun such that the internal space encloses an insert to be embedded in the object, as the device of Danforth in view of Bun so that the conductive inks were printed directly on the conformal substrate without the need for interconnection cavities, driving down associated costs with such a cavity ([0034]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Danforth (US 5997795), in view of Bun (US 20150147421) as applied to Claim 1 above, and further in view of Rodgers (US 20140141168 A1).
Regarding Claim 15, Danforth in view of Bun disclose all of the limitations as set forth above in the rejection of Claim 1. Danforth in view of Bun are deficient in disclosing that caprolactam is selected as the monomer and is polymerized to form the polyamide PA6 as a polymer.
In the analogous art, Rodgers teaches an additive manufacturing system with use of polyamides for printing a three-dimensional part through layer deposition (Abstract). Rodgers discloses caprolactam is selected as the monomer (polyamide derived from monomer caprolactam [0069]) and is polymerized to form the polyamide PA6 as a polymer (monomer polymerized to form polyamide of nylon-type, specifically PA6 [0072]). Rodgers teaches the advantages of such a polymer PA6 include that PA6 has a relatively high heat capacity, allowing the polyamide polymers of the extruded roads to more thoroughly interdiffuse with each other, and with subsequently formed layers ([0126]). The teachings of Rodgers and the claimed invention would be considered analogous because both ascertain to an additive manufacturing system with use of polyamides for printing a three-dimensional part through layer deposition (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Danforth in view of Bun such that caprolactam is selected as the monomer and is polymerized to form the polyamide PA6 as a polymer, as the device of Danforth in view of Bun because PA6 has a relatively high heat capacity, allowing the polyamide polymers of the extruded roads to more thoroughly interdiffuse with each other, and with subsequently formed layers ([0126]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754